DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-6 and 9-13 are objected to because of the following informalities:  	Claim 2, line 1, should have a comma after “claim 1”
Claim 3, line 1, should have a comma after “claim 1”
Claim 4, line 1, should have a comma after “claim 3”
Claim 5, line 1, should have a comma after “claim 4”
Claim 6, line 1, should have a comma after “claim 2”
Claim 9, line 1, should have a comma after “claim 8”
Claim 10, line 1, should have a comma after “claim 8”
Claim 11, line 1, should have a comma after “claim 10”
Claim 12, line 1, should have a comma after “claim 11”
Claim 13, line 1, should have a comma after “claim 9”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta et al. (2017/0110595).									Re claim 1, Sengupta teaches a semiconductor device (Figs. 1A-C) comprising:		a nanosheet stack (105) over a substrate [28]; and						a gate (120) over channel regions (115) of the nanosheet stack (105), the gate comprising a conductive bridge (annotated Fig. 1C, shown below) to a second nanosheet stack (110), the conductive bridge (annotated Fig. 1C, shown below) extending over the substrate [28] in a direction orthogonal (annotated Fig. 1C, shown below) to the nanosheet stack (105).




    PNG
    media_image1.png
    491
    685
    media_image1.png
    Greyscale

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta et al. (2017/0110595).		
Re claim 8, Sengupta teaches a method for forming a semiconductor device (Figs. 1A-C), the method comprising:								forming a nanosheet stack (105) over a substrate [28]; and					forming a gate (120) over channel regions (115) of the nanosheet stack (105), the gate comprising a conductive bridge (annotated Fig. 1C, shown below) to a second nanosheet stack (110), the conductive bridge (annotated Fig. 1C, shown below) extending over the substrate [28] in a direction orthogonal (annotated Fig. 1C, shown below) to the nanosheet stack (105).



    PNG
    media_image1.png
    491
    685
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (2017/0110595) in view of Cheng et al. (2018/0197785).
Re claim 2, Sengupta teaches the semiconductor device of claim 1.
Sengupta does not explicitly teach further comprising a dielectric gate structure over the nanosheet stack and the gate.					However, Cheng teaches a nanosheet semiconductor device (Fig. 12) comprising a dielectric gate structure (600) over the nanosheet stack (400, 402, 404, 406, and 410) and the gate (1100, 1102).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sengupta as taught by Cheng since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 3, Sengupta teaches the semiconductor device of claim 1. 	Sengupta does not explicitly teach further comprising:	a first inner spacer on a first end of the nanosheet stack; and a second inner spacer on a second end of the nanosheet stack; wherein a gate dielectric extends between the first inner spacer and the gate but not between the second inner spacer and the gate.
However, Cheng teaches a nanosheet semiconductor device (Fig. 12) comprising a first inner spacer (510) on a first end (“right end”) of the nanosheet stack (400, 402, 404, 406, and 410); and a second inner spacer (508) on a second end (“left end”) of the nanosheet stack (400, 402, 404, 406, and 410); wherein a gate dielectric (900) extends between the first inner spacer (510) and the gate (1102, 1100) but not between the second inner spacer (508) and the gate (1102, 1100).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sengupta as taught by Cheng since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 4, Sengupta in view of Cheng teaches the semiconductor device of claim 3, further comprising a first source or drain region (516/518, Cheng) on a sidewall of the first inner spacer (510, Cheng).
Re claim 5, Sengupta in view of Cheng teaches the semiconductor device of claim 4, further comprising a second source or drain region (512/514, Cheng) on a sidewall of the second inner spacer (508, Cheng).
Re claim 6, Sengupta in view of Cheng teaches the semiconductor device of claim 2, further comprising a gate contact (130, Sengupta) on a surface (Fig. 1A) of the conductive bridge (annotated Fig. 1C, shown above, Sengupta).
Re claim 7, Sengupta in view of Cheng teaches the semiconductor device of claim 6, wherein the dielectric gate structure (600, Cheng) is positioned between the nanosheet stack (400, 402, 404, 406, and 410, Cheng) and the gate contact (1100, 1102, Cheng). 
Claim(s) 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (2017/0110595) in view of Cheng et al. (2018/0197785).
Re claim 9, Sengupta teaches the method of claim 8. 					Sengupta does not explicitly teach further comprising forming a dielectric gate structure over the nanosheet stack and the gate.
However, Cheng teaches a method for forming a nanosheet semiconductor device (Figs. 1-12) further comprising forming a dielectric gate structure (600) over the nanosheet stack (400, 402, 404, 406, and 410) and the gate (1100, 1102).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sengupta as taught by Cheng since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 10, Sengupta teaches the method of claim 8. 			Sengupta does not explicitly teach further comprising: forming a first inner spacer on a first end of the nanosheet stack; and forming a second inner spacer on a second end of the nanosheet stack; wherein a gate dielectric extends between the first inner spacer and the gate but not between the second inner spacer and the gate.
However, Cheng teaches a method for forming a nanosheet semiconductor device (Figs. 1-12) further comprising forming a first inner spacer (510) on a first end (“right end”) of the nanosheet stack (400, 402, 404, 406, and 410); and forming a second inner spacer (508) on a second end (“left end”) of the nanosheet stack (400, 402, 404, 406, and 410); wherein a gate dielectric (900) extends between the first inner spacer (510) and the gate (1102, 1100) but not between the second inner spacer (508) and the gate (1102, 1100).										Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Sengupta as taught by Cheng since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 11, Sengupta in view of Cheng teaches the method of claim 10, further comprising forming a first source or drain region (516/518, Cheng) on a sidewall of the first inner spacer (510, Cheng).
Re claim 12, Sengupta in view of Cheng teaches the method of claim 11, further comprising a second source or drain region (512/514, Cheng) on a sidewall of the second inner spacer (508, Cheng).
Re claim 13, Sengupta in view of Cheng teaches the method of claim 9, further comprising a gate contact (130, Sengupta) on a surface (Fig. 1A) of the conductive bridge (annotated Fig. 1C, shown above, Sengupta).
Re claim 14, Sengupta in view of Cheng teaches the method of claim 13, wherein the dielectric gate structure (600, Cheng) is positioned between the nanosheet stack (400, 402, 404, 406, and 410, Cheng) and the gate contact (1100, 1102, Cheng). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/5/22